EXHIBIT 10.16

Second Amendment to Loan and Security Agreement dated June 28, 2016 by and among

Skyline Corporation, Homette Corporation, Layton Homes Corp., Skyline Homes,
Inc. and

First Business Capital Corp.

June 28, 2016

Mr. Jon Pilarski

Skyline Corporation

2520 Bypass Rd.

Elkhart, IN 46514

Dear Mr. Pilarski:

This letter is written on behalf of First Business Capital Corp. (“FBCC”), a
Wisconsin corporation, as the Lender under that certain Loan and Security
Agreement dated March 20, 2015, as amended, wherein Skyline Corporation, an
Indiana corporation, and its wholly-owned subsidiaries, Homette Corporation and
Layton Homes Corp., each an Indiana corporation, and Skyline Homes, Inc., a
California corporation, together are the “Debtor”. Except as otherwise provided
herein, capitalized terms have the meaning given them in the Loan Agreement.

At Debtor’s request, and subject to the terms of this letter, Lender hereby
agrees to increase the capital expenditure limit set forth in Section 8.3 of the
Loan Agreement for the fiscal year ended May 31, 2016 from Eight Hundred
Thousand Dollars ($800,000.00) in the aggregate to One Million Two Hundred Fifty
Thousand Dollars ($1,250,000.00) in the aggregate. Such increase will be
effective only for the fiscal year ended May 31, 2016. In the absence of any
subsequent amendment to Section 8.3, the capital expenditure limit for
subsequent fiscal years shall remain at Eight Hundred Thousand Dollars
($800,000.00) in the aggregate per fiscal year.

Except as provided herein, the Loan Agreement and all other loan documents
related thereto shall remain in full force and effect in accordance with their
terms. Please acknowledge your agreement to the terms of this letter by signing
below and returning to my attention. If you should have any questions with
regard to the above matter, please do not hesitate to contact me at
262/792-7142.

Sincerely,

FIRST BUSINESS CAPITAL CORP.

/s/ Jim Tepp

James G. Tepp

Vice President

Acknowledgments on following page.



--------------------------------------------------------------------------------

Acknowledged and Agreed as of

the 28th day of June, 2016.

SKYLINE CORPORATION

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President,   Finance & Treasurer, Chief Financial
Officer

HOMETTE CORPORATION

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

LAYTON HOMES CORP.

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

SKYLINE HOMES, INC.

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

cc:       Peter J. Lowney



--------------------------------------------------------------------------------

June 28, 2016

Mr. Jon Pilarski

Skyline Corporation

2520 Bypass Rd.

Elkhart, IN 46514

Dear Mr. Pilarski:

This letter is written on behalf of First Business Capital Corp. (“FBCC”), a
Wisconsin corporation, as the Lender under that certain Loan and Security
Agreement dated March 20, 2015, as amended, wherein Skyline Corporation, an
Indiana corporation, and its wholly-owned subsidiaries, Homette Corporation and
Layton Homes Corp., each an Indiana corporation, and Skyline Homes, Inc., a
California corporation, together are the “Debtor”. Except as otherwise provided
herein, capitalized terms have the meaning given them in the Loan Agreement.

At Debtor’s request, and subject to the terms of this letter, Lender hereby
agrees to increase the capital expenditure limit set forth in Section 8.3 of the
Loan Agreement for the fiscal year ended May 31, 2017 from Eight Hundred
Thousand Dollars ($800,000.00) in the aggregate to One Million Five Hundred
Thousand Dollars ($1,500,000.00) in the aggregate. Such increase will be
effective only for the fiscal year ended May 31, 2017. In the absence of any
subsequent amendment to Section 8.3, the capital expenditure limit for
subsequent fiscal years shall remain at Eight Hundred Thousand Dollars
($800,000.00) in the aggregate per fiscal year.

At Debtor’s further request, and subject to the terms of this letter, Lender
hereby further agrees to increase the limits on monthly Net Losses set forth in
Section 7.25 of the Loan Agreement for the following fiscal months:

 

Fiscal Month (FY2017)

  

Current Net Loss Limit

  

New Net Loss Limit

June, 2016

   ($250,000.00)    ($500,000.00)

July, 2016

   ($250,000.00)    ($1,000,000.00)

December, 2016

   ($250,000.00)    ($1,000,000.00)

Such increases will be effective only for the months identified above. In the
absence of any subsequent amendment to Section 7.25, the limits on Net Losses
for the same months in subsequent fiscal years shall remain as set forth in the
column “Current Net Loss Limit” set forth above.

Except as provided herein, the Loan Agreement and all other loan documents
related thereto shall remain in full force and effect in accordance with their
terms. Please acknowledge your agreement to the terms of this letter by signing
below and returning to my attention. If you should have any questions with
regard to the above matter, please do not hesitate to contact me at
262/792-7142.

Sincerely,

FIRST BUSINESS CAPITAL CORP.

/s/ Jim Tepp

James G. Tepp

Vice President

Acknowledgments on following page.



--------------------------------------------------------------------------------

Acknowledged and Agreed as of

the 28th day of June, 2016.

SKYLINE CORPORATION

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President,   Finance & Treasurer, Chief Financial
Officer

HOMETTE CORPORATION

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

LAYTON HOMES CORP.

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

SKYLINE HOMES, INC.

 

By:

 

/s/    Jon S. Pilarski

  Jon S. Pilarski, Vice President and Treasurer

cc:       Peter J. Lowney